DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 and 07/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (U.S. PG Publication No. 2018/0322624) in view of Mahesh et al. (“Mahesh”) (U.S. PG Publication No. 2007/0129626).

In regards to claim 1, Nonaka teaches an imaging plan presentation apparatus comprising at least one processor configured to: 
	acquire an imaging condition necessary for detection of damage to a structure (See ¶0018 and FIG. 7); 
	generate an imaging plan for an entire check point for the structure on the basis of the imaging condition (See ¶0119-0122 and FIG. 7); 
	present the imaging plan to a user (See ¶0123 wherein the imaging plan and drawing information are displayed to the user).
	Nonaka, however, fails to explicitly teach update the imaging plan on the basis of an actual imaging result of the check point for the structure and re-generate an imaging plan corresponding to an uncaptured area of the check point for the structure; and present the re-generated imaging plan to the user.
	That is, while Nonaka does indeed review actually acquired images after they’ve been taken, while also reviewing their pixel density and overall image quality, they fail to specify that this imaging data is then regenerated to create new imaging plans for display to the user.
	In a similar endeavor Mahesh shows a system which displays information during surgery, in particular the system calculates and predicts tumor volume and other information while also updating the information, virtually, as the surgery is performed as seen in ¶0053. As stated, “the display is updated to indicate all of the predictions that have been calculated and recorded,” - ¶0053. The user themselves may edit predictions in accordance with clinical objectives, as such not only does the system update after actual imaging results have been taken, but re-predicts as well according to this updated information and sends it to the user. Such a technique may be usefully incorporated into Nonaka’s teaching as it provides adaptability to a system wherein unexpected changes to imaging may be required. For example, say the information on the cracks imaged by Nonaka were larger or smaller than 
	Therefore, Nonaka and Mahesh together teach update the imaging plan on the basis of an actual imaging result of the check point for the structure and re-generate an imaging plan corresponding to an uncaptured area of the check point for the structure (See ¶0053 and FIG. 6 of Mahesh in view of FIG. 7 of Nonaka); and 
	present the re-generated imaging plan to the user (See ¶0053 and FIG. 6 of Mahesh in view of FIG. 7 of Nonaka).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mahesh into Nonaka because it allows for a more adaptable system which updates according to changes in imaging as seen in ¶0053, which would provide for more proper work and even improved image quality which Nonaka desires as seen in FIG. 7.

In regards to claim 2, Nonaka fails to teach the imaging plan presentation apparatus according to claim 1, wherein the at least one processor presents to the user, an imaging range to be captured next on the basis of the re-generated imaging plan.
	In a similar endeavor Mahesh teaches wherein the at least one processor presents to the user, an imaging range to be captured next on the basis of the re-generated imaging plan (See ¶0053 wherein iterations are created and calculations may be changed adaptively).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mahesh into Nonaka because it allows for 

In regards to claim 3, Nonaka teaches the imaging plan presentation apparatus according to claim 1, wherein the at least one processor generates an imaging plan such that the number of times imaging is to be performed to cover the entire check point for the structure is minimum (See ¶0176 and FIG. 18 in view of FIG. 7-9 wherein the amount of imaging taken is the minimum required for the structure).

In regards to claim 4, Nonaka teaches the imaging plan presentation apparatus according to claim 1, wherein the at least one processor generates an imaging plan such that a moving distance of an imaging device to perform imaging to cover the entire check point for the structure is shortest (See FIG. 7-9 wherein the system attempts to provide adequate imaging quality while providing the most appropriate width for the required imaging plan).

In regards to claim 5, Nonaka teaches the imaging plan presentation apparatus according to claim 1, wherein the imaging condition includes a size of the structure, the number of pixels of a captured image, a resolution, and an overlap rate between different images (See FIG. 7-9).

In regards to claim 6, Nonaka teaches the imaging plan presentation apparatus according to claim 5, wherein the imaging plan is an imaging range corresponding to sub-areas obtained by dividing a surface of the check point for the structure into a plurality of areas, and wherein the at least one processor calculates an actual imaging size of each captured image from the resolution and the number 

In regards to claim 7, Nonaka teaches the imaging plan presentation apparatus according to claim 6, wherein the imaging plan includes an imaging order of the sub-areas, and wherein the at least one processor generates an imaging plan such that a moving distance of an imaging device to perform imaging in the imaging order is shortest (See ¶0195-0196 in view of FIG. 7-9).

In regards to claim 8, Nonaka teaches the imaging plan presentation apparatus according to claim 6, wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on a drawing of the structure (See FIG. 7-9).

In regards to claim 9, Nonaka teaches the imaging plan presentation apparatus according to claim 6, wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on a drawing of the structure displayed on a display (See ¶0015 in view of FIG. 7-9).

In regards to claim 12, Nonaka fails to teach the imaging plan presentation apparatus according to claim 6, wherein the at least one processor is further configured to guide the user to an imaging position on the basis of position information of an imaging device or distance measurement information from the imaging device to the structure.
	However, in a similar endeavor Mahesh teaches wherein the at least one processor is further configured to guide the user to an imaging position on the basis of position information of an imaging 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mahesh into Nonaka because it allows for a more adaptable system which updates according to changes in imaging as seen in ¶0053, which would provide for more proper work and even improved image quality which Nonaka desires as seen in FIG. 7.

In regards to claim 16, the claim is rejected under the same basis as claim 1 by Nonaka in view of Mahesh.

In regards to claim 17, the claim is rejected under the same basis as claim 2 by Nonaka in view of Mahesh.

In regards to claim 18, Nonaka and Mahesh together teach a non-transitory computer-readable recording medium for causing a computer to perform the imaging plan presentation method according to claim 16 when instructions stored in the recording medium are read by the computer (See rejection of claim 16 in view of ¶0076 of Mahesh wherein the system may be stored onto a computer readable recording medium and executed by a processor to perform stated functions).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (U.S. PG Publication No. 2018/0322624) in view of Mahesh et al. (“Mahesh”) (U.S. PG Publication No. 2007/0129626) and Delamont (U.S. PG Publication No. 2020/0368616).

In regards to claim 10, Nonaka fails to teach the imaging plan presentation apparatus according to claim 6, wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on the check point for the structure by using a projector.
	In a similar endeavor Delamont teaches wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on the check point for the structure by using a projector (See ¶1090).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Delamont into Nonaka because it allows for use of projected AR imaging over real-world structures as described in ¶1090.

In regards to claim 11, Nonaka fails to teach the imaging plan presentation apparatus according to claim 6, wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on a captured image of the check point for the structure by using an augmented reality device.
	In a similar endeavor Delamont teaches wherein the at least one processor presents the imaging range in such a manner that the imaging range is superimposed on a captured image of the check point for the structure by using an augmented reality device (See ¶1090, this is taken in view of FIG. 8 and 9 of Nonaka wherein the ranges of the captured images are clearly planned out, Nonaka merely needs the capability of producing the ranges in an augmented reality setting through a projection).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Delamont into Nonaka because it allows for use of projected AR imaging over real-world structures as described in ¶1090.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (U.S. PG Publication No. 2018/0322624) in view of Mahesh et al. (“Mahesh”) (U.S. PG Publication No. 2007/0129626) and Zheng et al. (“Zheng”) (U.S. PG Publication No. 2020/0195847).

In regards to claim 15, Nonaka teaches the imaging plan presentation apparatus according to claim 1, wherein the at least one processor is further configured to: 
	acquire an actual imaging condition including at least one of an imaging position of an actually captured image of the check point for the structure, an imaging direction, an imaging distance, a focal length, or a sensor size (See FIG. 7-9).
	Nonaka, however, fails to teach	identify an uncaptured area on the basis of the actual imaging condition, and re-generate an imaging plan corresponding to the identified uncaptured area.
	In a similar endeavor Zheng teaches identify an uncaptured area on the basis of the actual imaging condition (See FIG. 3A-3D wherein portions of a determined image area [the sky] may have been uncaptured and are identified), and 
	re-generate an imaging plan corresponding to the identified uncaptured area (See FIG. 3A-3D wherein the system re-creates an imaging plan and directs the drone to capture uncaptured image areas in the sky).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zheng into Nonaka because it allows for the system to effectively complement the uncaptured sky image and improve the integrity of the panoramic image.

Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record (in particular, Nonaka [U.S. PG Publication No. 2018/0322624] and Mahesh et al. [U.S. PG Publication No. 2007/0129626]) do not disclose, with respect to claim 13, an imaging plan system as provided in claim 1 which then further acquires an actual size of portions of the structure which are to be imaged, from this the plurality of images which are captured of the structure are combined to create a panoramic image which is then itself used to identify uncaptured areas of the structure based on the actual size which was earlier acquired, finally a new imaging plan is then set in order to properly capture those areas which were identified as uncaptured. Similarly, for claim 14 a full-view image of the structure is acquired and compared to the plurality of sub-images which were previously acquired of the structure in order to identify uncaptured areas, a new imaging plan is then generated which corresponds to the uncaptured areas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483